PER CURIAM.
This appeal is brought from an order changing child custody from the mother to the father, and ordering the mother to pay $40 per week for child support.
A substantial change of circumstances, justifying the award of custody to the father, occurred after the mother suffered an alcohol and drug-induced stroke which caused permanent brain damage. On the facts in this record, which include recommendations of experts for the custody change, no abuse of discretion is shown. Discretion is abused only when the trial court’s decision is unreasonable. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Neither is a due process violation shown, based on lack of notice and an opportunity to be heard, in the order of support. The court’s written order reflects that the parties stipulated to the support award. To avoid the consequences of a stipulation properly entered into, a party must show that the agreement is the product of a fraud, misrepresentation or mistake of fact. Groover v. Groover, 383 So.2d 280 (Fla. 5th DCA 1980). No such showing has been made.
Affirmed.